                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LUCAS BEHN,                                    )
                                               )
                          Plaintiff,           )
                                               )
             v.                                )            17 C 5241
                                               )
KIEWIT INFRASTRUCTURE CO.,                     )
                                               )
                                               )
                          Defendant.           )

                           MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

      Before the Court is Plaintiff Lucas Behn’s (“Behn”) motion to strike Defendant

Kiewit Infrastructure Co.’s (“Kiewit”) the affirmative defenses. For the following

reasons, Behn’s motion is granted in part and denied in part.

                                  BACKGROUND

      On November 21, 2017, Behn filed a First Amended Complaint (“Complaint”)

against Kiewit, his former employer, alleging violations of the Americans with

Disabilities Act (“ADA”). Kiewit submitted an Answer to Behn’s Complaint and

asserted twenty-two affirmative defenses. Behn filed a motion to strike Kiewit’s

affirmative defenses, to which Kiewit responded in part and requested leave to amend

its Answer to remove certain affirmative defenses and substantiate others. Kiewit now
having amended its Answer and withdrawn a number of its affirmative defenses, Behn

again moves to strike Kiewit’s remaining fourteen affirmative defenses.

                               LEGAL STANDARD

      Pursuant to Federal Rule of Civil Procedure 12(f), the Court may “strike from a

pleading an insufficient defense.” Motions to strike affirmative defenses are generally

disfavored and should be granted only when the affirmative defense is insufficient on

the face of the pleading. Sanchez v. Roka Akor, 2015 WL 122747, at *1 (N.D. Ill. 2015).

Nonetheless, striking inadequate affirmative defenses “remove[s] unnecessary clutter

from the case.” See Sarkis’ Cafe, Inc. v. Sarks in the Park, LLC, 55 F. Supp. 3d 1034,

1039 (N.D. Ill. 2014).

      As pleadings, affirmatives defenses are subject to all pleading requirements of

the Federal Rules of Civil Procedure. Accordingly, affirmative defenses must set forth

a “short and plain statement.” Fed. R. Civ. P. 8(a). The Seventh Circuit has yet to

decide whether affirmative defenses must meet the heightened Iqbal/Twombly pleading

standard. District courts have consequently diverged on the question, some applying

the stringent standard while others have not. Compare, e.g., Sarkis’ Cafe, 55 F. Supp.

3d at 1040 (siding with the “majority view” that Iqbal/Twombly should apply to

affirmative defenses) with LaPorte v. Bureau Veritas N. Am. Inc., 2013 WL 250657, at

*1 (N.D. Ill. 2013) (declining to “extend the pleading requirements of Twombly and

Iqbal to affirmative defenses” until the Seventh Circuit or Supreme Court concludes

otherwise).

                                          2
       We, too, side with the majority view and conclude that an affirmative defense

must contain “sufficient factual matter to be plausible on its face.” See Edwards v.

Mack Trucks, Inc., 310 F.R.D. 382, 386 (N.D. Ill. 2015) (citing Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)). After all, affirmative defenses must withstand a 12(b)(6)

challenge, Bernfeld v. U.S. Airways, Inc, 2015 WL 2448275, at *3 (N.D. Ill. 2015), the

analysis of which now incorporates the plausibility requirement. “As a practical matter,

however, affirmative defenses rarely will be as detailed as a complaint (or a

counterclaim); nor do they need to be in most cases to provide sufficient notice of the

defense asserted. But a problem arises when a party asserts boilerplate defenses as mere

placeholders without any apparent factual basis.” Dorsey v. Ghosh, 2015 WL 3524911,

at *4 (N.D. Ill. 2015).

                                     DISCUSSION

       Behn moves to strike all fourteen of Kiewit’s remaining affirmative defenses,

largely arguing that they have been insufficiently pled. He argues that Kiewit’s

affirmative defenses are “conclusory,” “speculative,” “unsubstantiated” and fail to

allege sufficient facts. The Court analyzes each affirmative defense in turn:

First Affirmative Defense (Failure to State a Cause of Action)
       In addition to his argument that Kiewit fails to sufficiently plead this affirmative

defense, Behn notes that Kiewit already brought two motions to dismiss his Complaint

on the same basis, which have been denied, at least in part. First, while some courts in

this district find it improper to raise such a claim as an affirmative defense rather than


                                            3
a 12(b)(6) motion to dismiss, we recognize it as an appropriate affirmative defense. See

Renalds v. S.R.G. Rest. Grp., 119 F. Supp. 2d 800, 803 (N.D. Ill. 2000); Rao v. Covansys

Corp., 2007 WL 141892, at *2 (N.D. Ill. 2007). Second, Kiewit provides sufficient

facts to support its affirmative defense. In its half-page explanation, Kiewit states that

Behn suffered two diabetic episodes while on a tunnel project, allegedly as a result of

Behn’s failure to control his blood sugar. He was subsequently laid off in November

2014 but returned to work for Kiewit on an above-ground project in March 2015.

Kiewit concludes that Behn “cannot state a cause of action under the ADA because he

knew of, but failed to control a controllable disability, and therefore was not meeting

Kiewit’s legitimate job expectations.” This is more than enough detail to put Behn on

notice of Kiewit’s position. Lastly, the Court does not see a connection between

Kiewit’s failed motions to dismiss and its ability to continue to assert the failure to state

a claim defense, and Behn cited no case law establishing one. We therefore decline to

strike Kiewit’s first affirmative defense.

Second Affirmative Defense (Statute of Limitations)
      Kiewit asserts that Behn’s Complaint is barred by the statute of limitations “to

the extent [Behn] seeks to recover on acts or incidents of alleged discrimination that

occurred more than 300 days before he filed his administrative charge.” Behn contends

that Kiewit failed to provide facts to “establish and/or validate this false and conclusory

allegation.”   Affirmative defenses that are “nothing but bare bones conclusory

allegations” cannot stand. Sarkis’ Cafe, 55 F. Supp. 3d at 1040 (quoting Heller Fin.


                                             4
Inc. v. Midwhey Power Co., 883 F.2d 1286, 1295 (7th Cir. 1989)). But Kiewit “need

not plead hypertechnical facts in support of its claim that [Behn’s] claims are potentially

time-barred.” Roka Akor, 2015 WL 122747, at *2.

        Behn’s Complaint does not provide specific dates for the allegedly

discriminatory acts. Kiewit argues that it would need to conduct more discovery to

determine whether any of Behn’s claims are timely or beyond the scope of his EEOC

charge.1 The Court finds that Kiewit has sufficiently pled its affirmative defense at this

stage of litigation. Kiewit’s affirmative defense is unlike the bald assertions that have

been stricken in other cases. See, e.g., Meaden v. Meaden, 2012 WL 6019233, at *3

(N.D. Ill. 2012) (striking affirmative defense that “merely states that plaintiffs’ claims

are barred by the statute of limitations”); Dorsey v. Ghosh, 2015 WL 3524911, at *5

(N.D. Ill. 2015) (striking statute of limitations defense where the basis for the purported

defense is “completely unknown”). At the very least, Kiewit provided notice of the

basis of its defense—to the extent any of the alleged acts occurred more than 300 days

before Behn’s EEOC charge, Kiewit will assert that those claims are barred by the

statute of limitations. The Court will not strike Kiewit’s second affirmative defense.


1
 In support of this argument, Kiewit cites two cases that held that a statute of limitation defense may be
sufficiently pled without specific facts, especially because the very nature of the defense requires more
discovery to be fully established. See Thomas v. Exxon Mobil Corp., 2009 WL 377334, at *4 (N.D. Ill.
2009) (“[T]he appropriate method for determining the validity of a [statute of limitations affirmative
defense] is through discovery.”); Builders Bank v. First Bank & Trust Co. of Ill., 2004 WL 626827, at *5
(N.D. Ill. 2004) (noting that “only through discovery” can the defendant determine whether the plaintiff’s
claims are barred by the statute of limitations and denying the motion to strike). Both cases, however, were
decided before the Iqbal/Twombly pleading standard was established. And while recent cases cite to
Thomas and Builders Bank, this Court, having found that Iqbal/Twombly applies to affirmative defenses, is
wary of relying on them.

                                                     5
Third Affirmative Defense (Failure to Exhaust Administrative Remedies)
      Kiewit’s third affirmative defense alleges that Behn failed to exhaust his

administrative remedies. Kiewit does not provide any facts to support this allegation,

nor does it identify the administrative remedies available to Behn. This affirmative

defense is insufficiently pled. Kiewit cites to pre-Iqbal/Twombly cases that declined to

strike such affirmative defenses despite a lack of factual support, but recent cases

require more information to sufficiently place the plaintiff on notice. For example, in

Sanchez v. Roka Akor, the court struck a failure to exhaust contractual remedies

affirmative defense because the defendant did not specify the remedies the plaintiff

allegedly failed to exhaust. 2015 WL 122747, at *4. “Without this key piece of

information, [the plaintiff] cannot make any substantive arguments about exhaustion

and the [C]ourt cannot ascertain if the purported failure to exhaust unspecified remedies

bars any of [the plaintiff’s] claims.” Id.

       Moreover, Kiewit has not pled how Behn failed to exhaust his administrative

remedies, i.e., what action he failed to take. Cf. E.E.O.C. v. Dots, LLC, 2010 WL

5057168, at *3 (N.D. Ind. 2010) (stating that a failure to exhaust administrative

remedies defense is sufficiently pled because “it identifies that the EEOC’s shortcoming

was in satisfying the conditions precedent for the gender discrimination charge”).

Kiewit’s affirmative defense provides no basis for its conclusory statement that Behn

failed to exhaust his administrative remedies.       The Court strikes Kiewit’s third

affirmative defense.


                                             6
Fifth (Failure to Mitigate) and Sixth (No Reasonable Diligence in Seeking Comparable
Employment) Affirmative Defenses
       Kiewit’s fifth and sixth affirmative defenses fail for the same reasons as above.

Kiewit’s fifth affirmative defense conclusively states that Behn failed to make

reasonable efforts to mitigate or minimize the damages incurred. Its sixth affirmative

defense adds that Behn failed to use reasonable diligence in seeking comparable

employment. Both statements are asserted with absolutely no factual support. While

Kiewit cites to cases stating that threadbare recitals of these affirmative defenses are

appropriate, we disagree. Those cases, though recent, cite to pre-Iqbal/Twombly cases

(the same cases Kiewit relies on for its statute of limitations defense discussed in the

footnote above), when the district court had not yet considered whether to apply a

heightened pleading standard to affirmative defenses. Having found that affirmative

defenses must meet the heightened standard, this Court cannot accept bare conclusions

devoid of any facts. See, e.g., Edwards, 310 F.R.D. at 389 (striking affirmative defense

because defendants “fail to provide any factual basis to support their defense which

gives rise to plaintiff’s failure to mitigate”); Bernfeld, 2015 WL 2448275, at *3

(striking “bare bones recital[]” of failure to mitigate defense “without adequate factual

enhancement” as “inadequately pled under Rule 8 and unable to withstand a Rule

12(b)(6) challenge”). We therefore strike Kiewit’s fifth and sixth affirmative defenses.

Ninth (Punitive Damages Unconstitutional) and Nineteenth (Good Faith) Affirmative
Defenses
      Kiewit’s ninth and nineteenth affirmative defenses both assert that Behn is not

entitled to recover punitive damages. We find that Kiewit sufficiently pled both

                                           7
defenses. For its ninth affirmative defense, Kiewit alleges that the imposition of

punitive damages would be unconstitutional. It explains that Illinois’ laws regarding

the alleged acts are too vague to permit punitive damages and that its constitutional

rights under both the United States and Illinois Constitutions would be violated if

punitive damages were imposed. Kiewit has sufficiently made its point; it need not

“plead the specific facts contained in [Behn’s] First Amended Complaint which violate

the United States Constitution and the Illinois Constitution” because that is not its

argument. The Court declines to strike Kiewit’s ninth affirmative defense.

      Kiewit claims good faith in its nineteenth affirmative defense. It alleges that the

alleged acts in Behn’s Complaint are contrary to Kiewit’s equal employment

opportunity, anti-discrimination, anti-retaliation, and other employment policies that

Kiewit instituted in good faith. “In the punitive damages context, an employer may not

be vicariously liable for the discriminatory employment decisions of managerial agents

where their decisions are contrary to the employer’s ‘good-faith efforts’ to comply with

anti-discrimination laws.” Badshah v. Am. Airlines, Inc., 2017 WL 2021089, at *2

(N.D. Ill. 2017) (citing Kolstad v. Am. Dental Assoc., 527 U.S. 526, 545–46 (1999)).

Kiewit has accordingly “stated a plausible affirmative defense.” See id. We decline to

strike Kiewit’s nineteenth affirmative defense.

Tenth Affirmative Defense (Laches)
      For its tenth affirmative defense, Kiewit asserts the doctrine of laches, which

essentially states that an unreasonable delay on the part of the plaintiff in seeking a


                                           8
remedy bars the plaintiff from recovery. Kiewit supports its laches defense by alleging

that Behn delayed the commencement of this action for over two years. It notes that

Behn filed his administrative charge in December 2014 and could have requested a

right-to-sue letter from the EEOC by mid-June 2015. Instead, Behn waited and filed

this lawsuit in July 2017. Behn argues that Kiewit failed to “assert the defect in the

procedure” he followed and contends that he filed the lawsuit in a timely fashion.

Behn’s arguments fail, not only because Kiewit did, in fact, assert a defect in the

procedure Behn followed (waiting over two years after his EEOC charge to file the

lawsuit), but also because Behn is arguing on the merits of the laches defense. See Top

Tobacco, L.P. v. Good Times USA, LLC, 2017 WL 395698, at *3 (N.D. Ill. 2017)

(denying a motion to strike laches defense that related to the merits of the defense and

not the sufficiency of the pleadings). We find that Kiewit has sufficiently pled its laches

defense and therefore decline to strike it.

Eleventh Affirmative Defense (Offset)
      In its eleventh affirmative defense, Kiewit states that it will seek to offset Behn’s

potential recovery “to the extent [Behn] receives or has received any monies related to

the allegations in [his] First Amended Complaint.” Behn moves to strike this defense

because Kiewit does not allege a justification, rationale, or basis for the offset. Kiewit

need not provide such information at this time. Its affirmative defense “sufficiently

puts [Behn] on notice that [Kiewit] will offset damages to the extent that the as yet




                                              9
undeveloped factual record show that this is appropriate.” See Roka Akor, 2015 WL

122747, at *2. We will not strike Kiewit’s eleventh affirmative defense.

Fifteenth Affirmative Defense (Failure to Exhaust Internal Remedies)
       Kiewit’s fifteenth affirmative defense asserts that Behn failed to exhaust internal

remedies provided by Kiewit to complain about the alleged unlawful conduct. Unlike

its failure to exhaust administrative remedies defense, Kiewit at least identifies the

remedies Behn allegedly failed to take. It alleges that Behn “failed to exhaust the

grievance process and procedures outlined in the collective bargaining agreement that

governed his terms and conditions of his employment with [Kiewit].” Contrary to

Behn’s contentions, Kiewit need not provide specific details about which sections of

the agreement or specific employment policies that Behn did not follow. Kiewit

directly alleges that Behn did not exhaust the grievance process. This provides Behn

with sufficient notice of Kiewit’s position with this defense. The Court declines to

strike Kiewit’s fifteenth affirmative defense.

Twentieth (Estoppel) and Twenty-First (Waiver) Affirmative Defenses
      Kiewit asserts that Behn’s claims are barred by the doctrines of estoppel and

waiver because he “failed to request an accommodation and/or failed to take reasonable

measures to control his alleged disability.” Kiewit insists that these defenses are

sufficiently pled as they each contain a “‘short and plain statement’ of the underlying

factual basis for and nature of the defense.” We disagree. Though Kiewit’s allegations

are not bare bone conclusions, they do not contain specific facts to support the defenses.

See Sloan Valve Co. v. Zurn Industries, Inc., 712 F. Supp. 2d 743, 755 (N.D. Ill. 2010)

                                           10
(striking affirmative defense of estoppel because defendant “offers no allegations in

support thereof and has not provided any minimal specifics in its pleading to provide

[plaintiff] with notice of how and in what way its defenses arise”); see also Bartashnik

v. Bridgeview Bancorp, Inc., 2005 WL 3470315, at *4 (N.D. Ill. 2005) (“Waiver,

estoppel and laches are equitable defenses that must be pled with the specific elements

required to establish the defense.”) (internal citations omitted). The Court strikes

Kiewit’s twentieth and twenty-first affirmative defenses as they are insufficiently pled.

Twenty-Third (Direct Threat) and Twenty-Fourth (Failure to Control a Controllable
Disability) Affirmative Defenses
      Kiewit’s final two defenses assert that Behn was a direct threat to the health and

safety of himself or others in his employment with Kiewit, and that his claims are barred

because he failed to control a controllable disability. Behn claims that these affirmative

defenses contain “legally baseless rhetoric, opinion, and commentary.” This contention

is entirely baseless. In its explanatory paragraph in support of these defenses, Kiewit

pleads specific facts summarizing two diabetic episodes suffered by Behn while on the

job. Despite Behn’s argument, Kiewit is not “campaigning to become the trier of fact

in the case at bar,” nor is the Court considering the merits of Kiewit’s affirmative

defense at this stage. Kiewit has sufficiently pled its twenty-third and twenty-fourth

affirmative defenses. The Court will not strike them.

                                    CONCLUSION

      For the aforementioned reasons, the Court grants in part and denies in part

Behn’s motion to strike Kiewit’s affirmative defenses. We grant Behn’s motion to

                                           11
strike as to Kiewit’s Third, Fifth, Sixth, Twentieth, and Twenty-First Affirmative

Defenses; these defenses are thus stricken. We deny Behn’s motion to strike Kiewit’s

First, Second, Ninth, Tenth, Eleventh, Fifteenth, Nineteenth, Twenty-Third, and

Twenty-Fourth Affirmative Defenses. It is so ordered.



                                             ________________________________

Dated: 11/2/2018                             Charles P. Kocoras
                                             United States District Judge




                                        12
